Case: 2:20-cv-00025-WOB-CJS Doc #: 21 Filed: 04/29/20 Page: 1 of 2 - Page ID#: 244




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                 NORTHERN DIVISION
                                   AT COVINGTON
                            *** ELECTRONICALLY FILED ***


 NICHOLAS SANDMANN, by and               :
 through his parents and natural         :      CASE NO. 2:20-CV-00025-WOB-CJS
 guardians, TED SANDMANN and             :
 JULIE SANDMANN,                         :      Judge William O. Bertelsman
                                         :
         Plaintiff,                      :      Magistrate Judge Candace J. Smith
                                         :
 v.                                      :      DEFENDANTS’ RESPONSE TO
                                         :      COURT’S NOTICE TO
 ABC NEWS, INC., ABC NEWS                :      ATTORNEY ADAM M. LAZIER
 INTERACTIVE, INC., and                  :
 THE WALT DISNEY COMPANY,                :
                                         :
         Defendants.                     :



         Counsel for Defendants ABC News, Inc., ABC News Interactive, Inc., and The

 Walt Disney Company (“ABC”), hereby responds to this Court’s Notice to Attorney

 Adam M. Lazier of non-compliance with Local Rule 83.2 [Doc. 18] regarding his pro hac

 vice admission. Mr. Lazier, who is a member of the Bar of the State of New York, has

 been retained to assist in the representation of ABC. In order to comply with Local Rule

 83.2, Mr. Lazier requested a Certificate of Good Standing from the New York Court on

 March 20, 2020. On April 10, 2020, that Court informed Mr. Lazier that due to the

 Covid-19 pandemic, the Court was operating on a very limited basis and these types of

 requests were not being processed at this time. The Court stated that it hopes to

 process these types of requests in the upcoming weeks.




 27136192.1
Case: 2:20-cv-00025-WOB-CJS Doc #: 21 Filed: 04/29/20 Page: 2 of 2 - Page ID#: 245




          Counsel for ABC will immediately file Mr. Lazier’s pro hac vice motion as soon as

 the New York Court provides a Good Standing Certificate. Until then, ABC requests

 that Mr. Lazier be permitted to continue to participate in ABC’s representation, and

 agrees that Mr. Lazier does not need to be served with electronic or mail service by the

 Court.

                                                  Respectfully submitted,


                                                  /s/ Robert B. Craig
                                                  Robert B. Craig (15590)
                                                  TAFT STETTINIUS & HOLLISTER LLP
                                                  1717 Dixie Highway, Suite 910
                                                  Covington, KY 41011
                                                  Phone: (859) 547-4300
                                                  Fax: (513) 381-6613
                                                  craigr@taftlaw.com

                                                  Nathan Siegel (pro hac vice)
                                                  Adam Lazier (pro hac vice forthcoming)
                                                  Nicolette Vairo (pro hac vice pending)
                                                  DAVIS WRIGHT TREMAINE LLP
                                                  1919 Pennsylvania Ave NW Suite 800,
                                                  Washington, DC 20006
                                                  Phone: (202) 973-4237
                                                  Fax: (202) 973-4437
                                                  nathansiegel@dwt.com
                                                  adamlazier@dwt.com
                                                  nicolettevairo@dwt.com

                                                  Counsel for Defendants
                                                  ABC News, Inc., ABC News Interactive,
                                                  Inc., and The Walt Disney Company




                                              2
 27136192.1
